     Case 2:19-cv-01633-RFB-VCF Document 7 Filed 10/08/20 Page 1 of 3



1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                      ***
9     SPRING MAY CUSTER,                                     Case No. 2:19-cv-01633-RFB-VCF
10                                         Petitioner,                     ORDER
             v.
11
      ALLERY K. MARQUEZ-ESPINO, et al.,
12
                                        Respondents.
13

14          The court notes at the outset that no courtesy copies—except as specified at the

15   conclusion of this order—are required in this case at this time.

16          This action is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. On

17   November 26, 2019, this court granted a stay and administratively closed petitioner Spring May

18   Custer’s federal habeas corpus action while she litigated her state petition. ECF No. 3.

19          Custer states that her state-court proceedings have concluded, and she now returns to this

20   court seeking to reopen this case (ECF No. 5). Good cause appearing, this action is reopened, and

21   the court now sets a further briefing schedule.

22          IT IS THEREFORE ORDERED that petitioner’s motion to reopen this action (ECF No.

23   5) is GRANTED.

24          IT IS FURTHER ORDERED, as the stay is lifted by this order, that the Clerk REOPEN

25   THE FILE in this action.

26          IT IS FURTHER ORDERED that respondents file a response to the petition, including

27   potentially by motion to dismiss, within 90 days of the date of this order, with any requests for

28   relief by petitioner by motion otherwise being subject to the normal briefing schedule under the

                                                         1
     Case 2:19-cv-01633-RFB-VCF Document 7 Filed 10/08/20 Page 2 of 3



1
     local rules. Any response filed shall comply with the remaining provisions below, which are
2
     entered pursuant to Habeas Rule 5.
3
              IT IS FURTHER ORDERED that any procedural defenses raised by respondents in this
4
     case shall be raised together in a single consolidated motion to dismiss. In other words, the court
5
     does not wish to address any procedural defenses raised herein either in seriatum fashion in
6
     multiple successive motions to dismiss or embedded in the answer. Procedural defenses omitted
7
     from such motion to dismiss will be subject to potential waiver. Respondents shall not file a
8
     response in this case that consolidates their procedural defenses, if any, with their response on the
9
     merits, except pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking
10
     merit. If respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they shall
11
     do so within the single motion to dismiss not in the answer; and (b) they shall specifically direct
12
     their argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406
13
     F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion, shall be
14
     included with the merits in an answer. All procedural defenses, including exhaustion, instead must
15
     be raised by motion to dismiss.
16
              IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
17
     specifically cite to and address the applicable state court written decision and state court record
18
     materials, if any, regarding each claim within the response as to that claim.
19
              IT IS FURTHER ORDERED that petitioner has 45 days from service of the answer,
20
     motion to dismiss, or other response to file a reply or opposition, with any other requests for relief
21
     by respondents by motion otherwise being subject to the normal briefing schedule under the local
22
     rules.
23
              IT IS FURTHER ORDERED that any additional state court record exhibits filed herein
24
     by either petitioner or respondents be filed with a separate index of exhibits identifying the exhibits
25
     by number. The CM/ECF attachments that are filed further should be identified by the number of
26
     the exhibit in the attachment.
27

28
                                                       2
     Case 2:19-cv-01633-RFB-VCF Document 7 Filed 10/08/20 Page 3 of 3



1
            IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of any
2
     responsive pleading or motion and INDICES OF EXHIBITS ONLY to the Reno Division of
3
     this court. Send courtesy copies to the Clerk of Court, 400 S. Virginia St., Reno, NV, 89501, and
4
     directed to the attention of “Staff Attorney” on the outside of the mailing address label. No further
5
     courtesy copies are required unless and until requested by the court.
6

7           DATED: October 8, 2020.
8

9
                                                           RICHARD F. BOULWARE, II
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      3
